                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                            1:17-cv-00200-RJC

KEITH ENGLISH,                       )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                      ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed

on July 6, 2018. (Doc. No. 14). Plaintiff indicates that Defendant has consented to

this Motion, and Defendant has not objected to the requested fees and the time for

doing so has expired. (Id.). Having reviewed the Motion, supporting exhibits, and

the case file, the Court determines that Plaintiff should be awarded attorney fees

under EAJA, 28 U.S.C. § 2412(d), in the amount of $3,850.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees,

(Doc. No. 14), is GRANTED. The Court will award attorney fees in the amount of

$3,850.00, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, that debt will be satisfied first, and if any funds remain, they will be made
payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States

Department of the Treasury reports to the Commissioner that the Plaintiff does not

owe any debt, the Government will exercise its discretion and honor an assignment

of EAJA fees, and pay those fees directly to Plaintiff’s counsel. No additional

petition pursuant to 28 U.S.C. § 2412(d) shall be filed.

      SO ORDERED.


                                 Signed: October 29, 2018
